Notice of Allowance

Election/Restrictions
Claims 1 and 10 are directed to an allowable products. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 5, 8, 15, and 18 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William W. Enders on 01/19/2022.

The application has been amended as follows: 


5. (REJOINED, Previously presented) The system of claim 1, further comprising at least one cooling fan; and wherein the movable cooling air supply outlet is coupled to the cooling fan by at least one rigid telescoping inner conduit that is slidably received and positioned within a rigid outer support conduit.

8. (REJOINED, Currently amended) The system of claim 1, further comprising an actuator mechanically coupled to move the movable cooling air supply outlet between the multiple different positions relative to the chassis so as to align the movable cooling air supply outlet to provide supplemental cooling air to the different cooling air inlet locations of the different sizes and/or types of mated notebook computers or laptop computers.

15. (REJOINED, Previously presented) The method of claim 10, where the supplemental cooling system further comprises at least one cooling fan; wherein the movable cooling air supply outlet is coupled to the cooling fan by at least one rigid telescoping inner conduit that is slidably received and positioned within a rigid outer support conduit; and wherein the method further comprises: adjusting the position of the movable cooling air supply outlet of the supplemental cooling system relative to the chassis of the supplemental cooling system by sliding the inner conduit relative to the outer support conduit to move the movable cooling air supply outlet; and then using the cooling fan to provide the supplemental cooling air from the cooling air supply outlet of the supplemental cooling system to the first cooling air inlet of the first notebook computer or laptop computer.

18. (REJOINED, Previously presented) The method of claim 13, further comprising an actuator mechanically coupled to move the movable cooling air supply outlet between the first and second positions relative to the chassis of the supplemental cooling system; and wherein the method further comprises using the actuator to move the movable cooling air supply outlet between the first and second positions relative to the chassis of the supplemental cooling system so as to align the movable cooling air supply outlet to provide supplemental cooling air to the different first and second cooling air inlet locations, respectively, of the different mated first and second notebook computers or laptop computers.

Reasons for Allowance
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a supplemental cooling system comprising multiple different removable and interchangeable planar lids that are received one at the time on the chassis of the system; wherein each planar lid comprises a lid opening; wherein the lid openings of the multiples lids are provided so as to be in different positions in each of the multiples lids. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Huang to include the aforementioned limitations. A finding of obviousness is precluded as per MPEP § 2143.01. Accordingly, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763